1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAKE NOCH, an individual,                           Case No.: 19-CV-1327 JLS (MDD)
12                                      Plaintiff,
                                                         ORDER: (1) REMANDING ACTION
13   v.                                                  TO THE DISTRICT COURT, FIRST
                                                         JUDICIAL DISTRICT FOR THE
14   INDEPENDENT FILM
                                                         COUNTY OF LARAMIE, STATE OF
     DEVELOPMENT CORP. (IFLM), a
15                                                       WYOMING, AND (2) DENYING AS
     dissolved and defunct Wyoming
                                                         MOOT THEO HANSON’S MOTION
16   Corporation; and THEO HANSON, in his
                                                         TO INTERVENE
     capacity as the present CEO if IFLM,
17
                                     Defendants.         (ECF Nos. 1, 4)
18
19         Presently before the Court are Defendants Independent Film Development Corp. and
20   Theo Hanson’s Notice of Removal of Action Under 28 U.S.C. § 1441(a) (Diversity) (“Not.
21   of Removal,” ECF No. 1) and Defendant Theo Hanson’s Motion to Intervene (“Mot.,” ECF
22   No. 4). On July 16, 2019, Defendants removed this action from the District Court, First
23   Judicial District of the State of Wyoming, County of Laramie on the grounds that the
24   amount in controversy exceeds $75,000 and there exists complete diversity among the
25   parties. See id. ¶¶ 6–11. Although an action may be removed to “the district court . . . for
26   the district and division embracing the place wherein it is pending,” see 28 U.S.C.
27   § 1442(a), Defendants improperly removed to this District rather than the United States
28   ///

                                                     1
                                                                              19-CV-1327 JLS (MDD)
1    District Court for the District of Wyoming on the grounds of forum non-conveniens. See
2    Not. of Removal ¶¶ 12–14.
3          Although Plaintiff did not file a motion to remand, “[t]he court may—indeed must—
4    remand an action sua sponte if it determines that it lacks subject matter jurisdiction.” GFD,
5    LLC v. Carter, No. CV 12-08985 MMM FFMX, 2012 WL 5830079, at *2 (C.D. Cal. Nov.
6    15, 2012) (citing Kelton Arms Condominium Owners Ass’n v. Homestead Ins. Co., 346
7    F.3d 1190, 1192 (9th Cir. 2003)); see also 28 U.S.C. § 1447(c) (“If at any time before final
8    judgment it appears that the district court lacks subject matter jurisdiction, the case shall
9    be remanded.”).
10         “Federal courts are courts of limited jurisdiction. They possess only that power
11   authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am., 511
12   U.S. 375, 377 (1994). Consequently, it is “presume[d] that federal courts lack jurisdiction
13   unless the contrary appears affirmatively from the record.” DaimlerChrysler Corp. v.
14   Cuno, 547 U.S. 332, 342 (2006) (quoting Renne v. Geary, 501 U.S. 312, 316 (1991)). “The
15   right of removal is entirely a creature of statute and a suit commenced in a state court must
16   remain there until cause is shown for its transfer under some act of Congress.” Syngenta
17   Crop Protection, Inc. v. Henson, 537 U.S. 28, 32 (2002). The party invoking the removal
18   statute bears the burden of establishing that federal subject-matter jurisdiction exists.
19   Emrich v. Touche Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988). Moreover, courts
20   “strictly construe the removal statute against removal jurisdiction.” Gaus v. Miles, Inc.,
21   980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis, 863 F.2d 662, 663 (9th Cir.
22   1988)); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818 (9th Cir. 1985)). Therefore,
23   “[f]ederal jurisdiction must be rejected if there is any doubt as to the right of removal in
24   the first instance.” Gaus, 980 F.2d at 566 (citing Libhart v. Santa Monica Dairy Co., 592
25   F.2d 1062, 1064 (9th Cir. 1979)).
26         Federal courts have diversity jurisdiction “where the amount in controversy”
27   exceeds $75,000, and the parties are of “diverse” state citizenship. 28 U.S.C. § 1332.
28   “Where it is not facially evident from the complaint that more than $75,000 is in

                                                   2
                                                                               19-CV-1327 JLS (MDD)
1    controversy, the removing party must prove, by a preponderance of the evidence, that the
2    amount in controversy meets the jurisdictional threshold.” Matheson v. Progressive
3    Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam); accord Valdez v.
4    Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004) (quoting Matheson, 319 F.3d at
5    1090). “Where doubt regarding the right to removal exists, a case should be remanded to
6    state court.” Matheson, 319 F.3d at 1090.
7          Here, the underlying Complaint indicates that Plaintiff “has invested in excess of
8    $50,000 to acquire common stock of ILFM.” See Compl. (ECF No. 1-2 Ex. A) ¶ 3.
9    Plaintiff also alleges that he “has incurred substantial attorneys’ fees to enforce his rights,”
10   see id. ¶ 25, and therefore seeks “his costs and expenses in bringing this matter, including
11   a reasonable attorney’s fee.” Id. at Prayer. Because it is not facially evident from the
12   Complaint that the amount in controversy exceeds $75,000, it is Defendant’s burden to
13   prove, by a preponderance of the evidence, that the amount in controversy exceeds the
14   $75,000 jurisdictional threshold. See Matheson, 319 F.3d at 1090.
15         Defendants’ Notice of Removal contends that removal is proper because the
16   “unspecified damages ‘in excess of $50,000’ (¶ 3) plus substantial expenses, costs, and
17   attorney fees which are asserted by [Plaintiff] herein to actually be more than $75,000,
18   exclusive of interest and costs.” Not. of Removal ¶ 6. “[As] a general rule, attorneys’ fees
19   are excludable in determining the amount in controversy because, normally, the successful
20   party does not collect his attorneys’ fees in addition to or as part of the judgment.” Galt
21   G/S v. JSS Scandinavia, 142 F.3d 1150, 1155 (9th Cir. 1998) (quoting Velez v. Crown Life
22   Ins. Co., 599 F.2d 471, 474 (1st Cir. 1979)). But “attorneys’ fees can be taken into account
23   in determining the amount in controversy if a statute [or contract] authorizes fees to a
24   successful litigant.” Id. (quoting Goldberg v. CPC Int’l Inc., 678 F.2d 1365, 1367 (9th Cir.
25   1992), cert. denied, 459 U.S. 945 (1982)).
26         Neither the Complaint nor Defendants cite any contractual provision or statute
27   authorizing Plaintiff to recover attorneys’ fees here; accordingly, Defendant has failed to
28   carry its burden of showing by a preponderance of the evidence that the amount in

                                                    3
                                                                                 19-CV-1327 JLS (MDD)
1    controversy exceeds the $75,000 threshold. See, e.g., McCaa v. Mass. Mut. Life Ins. Co.,
2    330 F. Supp. 2d 1143, 1150 (D. Nev. 2004) (“[The defendant], therefore, has not met its
3    burden of proving, by a preponderance of the evidence, that attorneys’ fees, coupled with
4    compensatory damages and other relief that Plaintiff seeks, would more likely than not
5    exceed the statutory minimum.”) (citing Sanchez v. Monumental Life Ins. Co., 102 F.3d
6    398, 403–04 (9th Cir. 1996)); Johnson v. Am. Online, Inc., 280 F. Supp. 2d 1018, 1026
7    (N.D. Cal. 2003) (“Defendant has failed to make a showing that [the plaintiff]’s claim
8    exceeds $75,000. While it may well be true that his claim (including . . . attorney’s fees)
9    will ultimately exceed $75,000, defendant has not met its burden to demonstrate this fact
10   by a preponderance of the evidence.”). The Court therefore REMANDS this action to the
11   District Court, First Judicial District for the County of Laramie, State of Wyoming and
12   DENIES AS MOOT Ms. Hanson’s pending Motion to Intervene (ECF No. 4).
13         IT IS SO ORDERED.
14
15   Dated: July 30, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                             19-CV-1327 JLS (MDD)
